740 N.W.2d 266 (2007)
FIRST NATIONAL BANK OF CRYSTAL FALLS, Plaintiff-Appellee,
v.
Robert G. KOSKI and Carolyn Koski, Defendants-Appellants, and
United States of America, Department of Treasury, Internal Revenue Service, Defendant.
Docket No. 134225. COA No. 277396.
Supreme Court of Michigan.
October 29, 2007.
On order of the Court, the application for leave to appeal the May 11, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.